 

Exhibit 10.1

 

 

Separation and Consulting Agreement

 

This Separation and Consulting Agreement ("Agreement") is entered into as of
October 31, 2014 (the "Execution Date") by and between Insys Therapeutics, Inc.,
a Delaware corporation (the "Insys"), on behalf of itself, its subsidiaries and
other corporate affiliates and each of their respective employees, officers,
directors, owners, shareholders and agents (collectively referred to herein as,
the "Insys Group"), and Christopher Homrich ("Mr. Homrich") (Insys and Homrich
are collectively referred to herein as the "Parties").

 

WHEREAS, Mr. Homrich has previously entered into an Offer Letter with Insys
dated as of February 4, 2014 (his “Former Employment Agreement”) and has decided
to resign from his position with Insys and pursue other opportunities;

 

WHEREAS, Mr. Homrich's last day of employment with Insys is October 27, 2014
(the "Separation Date");

 

WHEREAS, Insys, based on Mr. Homrich existing duties, knowledge and expertise
believes it is desirable and in its best interest of Insys to utilize Mr.
Homrich for consulting services for a period of time after the Separation Date
and Mr. Homrich has agreed to do so consistent with the terms and conditions
hereof; and

 

WHEREAS, the Parties hereto, in connection with Mr. Homrich’s resignation, wish
to clarify other terms, conditions and obligations of the Parties in connection
with Mr. Homrich’s separation.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which each Party
acknowledges, the Parties agree as follows:

 

After the Separation Date, Mr. Homrich will not represent himself as being an
employee, officer, agent or representative of Insys for any purpose and Mr.
Homrich hereby resigns any position(s) held with Insys or its subsidiaries as of
the Separation Date. Without limiting the foregoing, Mr. Homrich specifically
agrees to update any and all social media accounts Mr. Homrich accesses, uses or
maintains to reflect the fact that Mr. Homrich is no longer employed by Insys
within three days of the Separation Date. For purposes of this paragraph, social
media accounts include but are not limited to Facebook, LinkedIn, Twitter and
Four Square. The Separation Date will be the employment termination date for Mr.
Homrich for all purposes and, except as specifically set forth in this
Agreement, Mr. Homrich will no longer be entitled to any further compensation,
monies or other benefits from Insys, including coverage under any benefits plans
or programs sponsored by Insys.

 

 


--------------------------------------------------------------------------------

 

 

1.             Insys’ Waiver and Release and Mr. Homrich’s Representations and
Agreements Related to Separation.

 

(a)     Insys Release. Insys, on behalf of itself, expressly waives and releases
any and all claims against Mr. Homrich that may be waived and released by law
with the exception of claims arising out of or attributable to (a) events, acts
or omissions taking place after the Parties' execution of the Agreement; (b) Mr.
Homrich’s breach of any terms and conditions of the Agreement and (c) Mr.
Homrich’s criminal activities or intentional misconduct occurring during Mr.
Homrich’s employment with Insys. Insys specifically represents, warrants and
confirms that: (a) it has no claims, complaints or actions of any kind filed
against Mr. Homrich with any court of law, or local, state or federal government
or agency; and (b) it is not aware of, without any independent investigation or
inquiry, any criminal activities or intentional misconduct engaged in by Mr.
Homrich in relation to Insys’ business.

 

(b)     Mr. Homrich’s Representations. In exchange for Insys’ waiver and release
and the consideration described in this Section 1, which Mr. Homrich
acknowledges to be good and valuable consideration for his obligations
hereunder, Mr. Homrich hereby represents that he intends to fully settle any and
all claims he may have against Insys as a result of his hire, employment or
separation from employment with Insys. Mr. Homrich specifically represents,
warrants and confirms that: (a) he has no claims, complaints or actions of any
kind filed against the Insys Group with any court of law, or local, state or
federal government or agency; (b) he has been properly paid for all hours worked
for Insys, and that all commissions, bonuses and other compensation due to him
has been paid, with the exception of (i) his final payroll check for his salary
through the Separation Date above, which will be paid on the next regularly
scheduled payroll date and (ii) any options to purchase the Insys’ common stock
under any of the Insys’ option plan(s) which shall be governed by the terms of
the applicable plan document and award agreements as adjusted by the accelerated
vesting set forth in this Section 1 below; and (c) he has not engaged in, and is
not aware of, any unlawful conduct in relation to the business of Insys.

 

If any of these statements are not true, Mr. Homrich cannot sign this Agreement
and must notify Insys immediately, in writing, of the statements that are not
true. Such notice will not automatically disqualify Mr. Homrich from receiving
these benefits, but will require Insys’ review and consideration.

 

(c)     Future Cooperation. At the request of Insys, Mr. Homrich agrees to
execute any documents reasonably requested to effectuate or to facilitate his
resignation(s) and the transition of any such positions or responsibilities to
other employees of Insys. Mr. Homrich also agrees that his resignation and
departure from his position(s) from Insys is not because of a disagreement with
Insys on any matter relating to Insys’s operations, legal proceedings,
governmental investigations, policies or practices, including those that would
require disclosure under Item 5.02 ( or other item) of Form 8-K.

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     Acceleration of Mr. Homrich’s options. In consideration for Mr.
Homrich’s release set forth herein and subject to Mr. Homrich having not revoked
his signature prior to the Effective Date, Insys agrees to the accelerated
vesting of unvested shares subject to any outstanding stock options granted to
Mr. Homrich, such that, on the Effective Date (as defined below), Mr. Homrich
shall be vested in one hundred percent (100%) of the shares subject to such an
option award under the Insys’ options plan(s). Mr. Homrich’s sole option award
with respect to Insys equity is set forth in subsection (e) directly below. Mr.
Homrich understands, acknowledges and agrees that the acceleration of his
options exceed what he is otherwise entitled to receive upon separation from
employment as set forth in his Former Employment Agreement, and that these
benefits are in exchange for executing the release in this Agreement. Mr.
Homrich further acknowledges no entitlement to any additional compensation and
payment in connection with his employment with Insys or ownership/equity in
Insys or consideration not specifically referenced directly below in clause (e).

 

(e)     Executive Equity Ownership. For the sake of clarity, as of the
Separation Date, the Parties agree that Mr. Homrich owns (i) no shares of Insys’
common stock and (ii) an option award with respect to 75,000 shares under Insys’
option plan. Other than the foregoing, Mr. Homrich agrees that he is not
entitled to any other equity or right to equity in Insys.

 

(f)     Earned Base Salary and Incurred Expense Reimbursement. Within thirty
(30) days of the Separation Date, Insys agrees to pay Mr. Homrich any earned but
unpaid Base Salary (as described in his Former Employment Agreement) up to and
including the Separation Date. Insys shall also pay Mr. Homrich any appropriate
expense reimbursement request incurred prior to the Separation Date, if any, to
be submitted by Mr. Homrich within fourteen (14) days after the Separation Date
(with supporting documentation as required by Insys consistent with existing
Insys policies and procedures) and paid by Insys within thirty (30) days after
submission by Mr. Homrich (assuming the reimbursement request is properly
submitted consistent with Insys policies and procedures and the expenses are
otherwise deemed proper by Insys).

 

2.             Consulting and Cooperation.

 

(a)      Consulting Services. From the Separation Date and continuing through
the end of twelfth (12th) consecutive month thereafter (the “Consulting
Period”), Insys engages Mr. Homrich, and Mr. Homrich accepts such engagement, to
consult with Insys and provide to Insys the reasonable assistance necessary to
further research, develop, market and commercialize products of Insys that Mr.
Homrich was directly or indirectly involved in while employed with Insys. Such
service shall include assisting with any matter that is reasonably correlated to
the work Mr. Homrich was performing while employed at Insys. Except as provided
in Section 2 hereof, Mr. Homrich shall not be entitled to any additional
compensation in connection with performance of the services hereunder. During
the Consulting Period, the Parties acknowledge and agree that Mr. Homrich shall
be an independent contractor (i.e., not an employee of Insys) with no power or
authority to bind or represent Insys and neither Mr. Homrich nor Insys shall
take any position to the contrary. Mr. Homrich shall provide consulting services
during the Consulting Period for an amount of time that equals 20% or less of
the average services performed by Mr. Homrich during the 36-month period
immediately preceding the Execution Date.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     Other Cooperation. The Parties also agree that certain matters in which
Mr. Homrich has been involved during his employment may necessitate Mr.
Homrich’s cooperation with Insys in the future, including but not limited to
assistance and participation in routine and non-routine legal proceedings and
litigation to which Insys is (or may be in the future) a party. Accordingly,
during the Consulting Period, to the extent reasonably requested by Insys and
subject to the 20% limitation in Section 2(a), Mr. Homrich shall cooperate with
Insys in connection with other matters arising out of, or related to, Mr.
Homrich’s service to Insys; provided that, nothing herein shall prevent Mr.
Homrich from obtaining employment from a new Insys during the Consulting Period
and to the extent Mr. Homrich shall have obtained new employment during the
Consulting Period, Insys shall make reasonable efforts to minimize disruption of
Mr. Homrich’s new employment.

 

(c)     Reimbursement of Expenses During Consulting Period. Mr. Homrich will be
reimbursed by Insys for all reasonable expenses incurred by Mr. Homrich during
the Consulting Period and that are directly related to the performance of the
consulting services or other requested cooperation, including reasonable and
pre-authorized travel, meals, and other incidental business expenses all in
accordance with established Insys policies and procedures. Mr. Homrich must
receive approval from Michael L. Babich, President and Chief Executive Officer,
prior to incurring any travel expenses under the terms of this Agreement. Mr.
Homrich must, within fourteen (14) days of incurring any reimbursable expenses,
furnish to Insys adequate records and other documentary evidence (collectively a
“Reimbursement Request”) required by Insys policies and procedures in order to
receive reimbursement for any expenses properly incurred. Assuming Mr. Homrich’s
compliance with Insys’s policies and procedures and that Insys does not
otherwise dispute the legitimacy or accuracy of such expenses, Insys shall pay
Mr. Homrich the amount of the Reimbursement Request within thirty (30) days of
Insys’s receipt of such Reimbursement Request.

 

 
4

--------------------------------------------------------------------------------

 

 

(d)     Conflicts Of Interest. Mr. Homrich agrees that, during the term of this
Agreement, Mr. Homrich will not, without the prior written consent of Insys,
engage in, accept employment from, perform services for, or become affiliated
with or connected with, either directly or indirectly, any person, firm,
corporation, partnership or other business entity which is doing business with
Insys relative to any project worked on by Mr. Homrich under this Agreement, and
further agrees that Mr. Homrich will avoid all circumstances and actions which
would place Mr. Homrich in a position of divided loyalty with respect to Mr.
Homrich’s obligations in connection with this Agreement.

 

(e)     Compliance with Laws. Mr. Homrich shall perform and expressly warrants
that he shall perform the services required by this Agreement in accordance with
currently approved or accepted methods or practices in the industry for the
nature of the services involved and in accordance with all applicable
international, federal, state and local laws, statutes, regulations, rules and
ordinances, as amended from time to time.

 

3.             Consulting Services Payments.

 

(a)     Consulting Consideration. In consideration for Mr. Homrich’s consulting
services contemplated during the Consulting Period Insys agrees to provide the
consulting services fees set forth on Exhibit A (the “Consulting Fees”).
Notwithstanding any provision in this Agreement to the contrary, the consulting
services are not intended to be and are not employment compensation. In
addition, if any payment under this Agreement is determined to be subject to
Section 409A, this Agreement shall be interpreted and administered such that
such payments comply to the fullest extent possible with Section 409A of the
Code. Each installment payment or other payment hereunder shall be considered a
separate “payment” for purposes of Section 409A. Insys also agrees to reimburse
Mr. Homrich for an amount equal to the employer portion of Mr. Homrich’s COBRA
premiums, in an amount not to exceed $1,448 in any given month or in the
aggregate under this Agreement $17,376, for a period to commence on the date
hereof and end upon the earlier of (A) twelve months or (B) the date that Mr.
Homrich obtains employment (not including employment from a temporary placement
agency). The COBRA premiums shall be reimbursed to Mr. Homrich within 30 days
upon him presenting to Insys reasonable documentary evidence of proof of payment
of such premium(s), unless disputed by Insys in writing. Mr. Homrich
acknowledges and agrees that he is solely responsible for obtaining his COBRA
benefits and for making payments to obtain such COBRA benefits (and paying for
any applicable taxes and fees related to payments from Insys) and the
obligations of Insys are solely reimbursement obligations.

 

(b)     Independent Contractor/Payment of Taxes. Mr. Homrich understands,
acknowledges and agrees that consulting arrangement set forth under this
Agreement after the Separation Date creates an independent contractor
relationship, not an employment relationship. Mr. Homrich acknowledges and
agrees that, after the Separation Date, other than the reimbursement by Insys of
COBRA payments made by Mr. Homrich as set forth in Section 1(a) directly above,
the Company will not provide him with any employee benefits, including but not
limited to any employee stock purchase plan, social security, unemployment,
medical, or pension payments, and that income tax withholding is Consultant’s
responsibility. Except as otherwise required by law, Insys shall not withhold
any sums or payments made to Mr. Homrich for social security or other federal,
state or local tax liabilities or contributions, and all withholdings,
liabilities and contributions shall be solely Mr. Homrich’s responsibility.
Insys shall issue a Form 1099 to Mr. Homrich at the appropriate time as it
reasonably determines based upon advice or counsel from its accounting, tax and
legal advisors. Further, Consultant understands and agrees that the Consulting
Fees or the related consulting services are not covered under the unemployment
compensation laws and are not intended to be covered by workers’ compensation
laws. In addition, the parties acknowledge that neither party has, or shall be
deemed to have, the authority to bind the other party due to the nature of these
consulting services. In connection with the Consulting Fees, Mr. Homrich
represents, covenants and agrees to pay all federal, state, social security and
local taxes when due and owing.

 

 
5

--------------------------------------------------------------------------------

 

 

4.             Release of Claims.

 

(a)     In exchange for the consideration provided in Section 1 of this
Agreement, Mr. Homrich and his heirs, executors, administrators and assigns
(collectively the "Releasors") forever waive, release and discharge the Insys
Group from any and all claims, demands, causes of actions, fees, damages,
liabilities and expenses (inclusive of attorneys' fees) of any kind whatsoever,
whether known or unknown, that Mr. Homrich has ever had against the Insys Group
by reason of any actual or alleged act, omission, transaction, practice,
conduct, occurrence or other matter up to and including the Separation Date,
including, but not limited any claims under:

 

 

●

Title VII of the Civil Rights Act, as amended;

 

●

the Civil Rights Act of 1991, as amended;

 

●

the Arizona Civil Rights Act;

 

●

the Arizona Employment Protection Act;

 

●

the Americans with Disabilities Act, as amended;

 

●

the Family and Medical Leave Act, as amended;

 

●

the Fair Labor Standards Act;

 

●

the Equal Pay Act, as amended;

 

●

the Employee Retirement Income Security Act, as amended (with respect to
unvested benefits);

 

●

The Labor Management Relations Act;

 

●

The National Labor Relations Act;

 

●

Section 1981 of U.S.C. Title 42;

 

●

the Sarbanes-Oxley Act of 2002, as amended;

 

●

the Older Workers Benefit Protection Act;

 

 
6

--------------------------------------------------------------------------------

 

 


 

●

the Worker Adjustment and Retraining Notification Act, as amended;

 

●

the Age Discrimination in Employment Act, as amended;

 

●

the Uniform Services Employment and Reemployment Rights Act, as amended;

 

●

ALL STATE AND LOCAL STATUTES THAT MAY BE LEGALLY WAIVED THAT EMPLOYEES COULD
BRING EMPLOYMENT CLAIMS UNDER, INCLUDING ANY STATE OR LOCAL ANTI-DISCRIMINATION
STATUTE, WAGE AND HOUR STATUTE, LEAVE STATUTE, EQUAL PAY STATUTE AND
WHISTLEBLOWER STATUTE and/or any other Federal, state or local law (statutory,
regulatory or otherwise) that may be legally waived and released; and

 

●

any tort and/or contract claims, including any claims of wrongful discharge,
defamation, emotional distress, tortious interference with contract, invasion of
privacy, nonphysical injury, personal injury or sickness or any other harm.



 

However, this general release of claims excludes the filing of an administrative
charge or complaint with the Equal Employment Opportunity Commission or other
administrative agency, although Mr. Homrich waives any right to monetary relief
related to such a charge. This general release of claims also excludes any
claims made under state workers' compensation or unemployment laws, and/or any
claims which cannot be waived by law. For the sake of clarity, to the extent the
law permits Mr. Homrich to file or otherwise pursue on his behalf any charge,
complaint or claim against Insys or the Insys Group, Mr. Homrich expressly
agrees to waive, forfeit or otherwise forgo any monetary damages, including but
not limited to compensatory damages, punitive damages, any statutory share of
the damages and/or penalties imposed on Insys or the Insys Group and attorneys'
fees, to which Mr. Homrich may otherwise be entitled in connection with said
charge, complaint or claim.

 

(b)     This Agreement may be used by Insys to completely bar any action or suit
before any court, arbitral, or administrative body, other than with respect to
any claim under federal, state, local or other law relating to the obligations
under this Agreement. Furthermore, Mr. Homrich specifically agrees that, except
as set forth herein, he will not be entitled to any further payment of any kind
from Insys or its board of directors. Notwithstanding any provision hereof to
the contrary, Mr. Homrich shall be entitled to any tail coverage under Insys’s
directors and officers insurance coverage if and as applicable to his service as
an officer of Insys prior to the Separation Date.

 

(c)     Mr. Homrich represents and warrants that he is the sole and lawful owner
of all right, title and interest in and to every claim and other rights that are
being released above and that no other party has received any assignment or
other right of substitution or subrogation to any such claim or right. Mr.
Homrich also represents that he has the full power and authority to enter into
the waivers and releases set forth in this Agreement. With respect to the
foregoing release, Mr. Homrich hereby waives all rights or protection under law
of any state, territory, country or any political division thereof, to the
extent applicable, which purports to restrict or govern the granting of waivers
and releases (such foregoing language is not intended to indicate that the law
of any jurisdiction other than Arizona is applicable to this Agreement).

 

 
7

--------------------------------------------------------------------------------

 

 

5.             Restrictive Covenants.

 

(a)           Confidentiality. Mr. Homrich understands and acknowledges that
during the course of employment by Insys, he has had access to and learned about
confidential, secret and proprietary documents, materials and other information,
in tangible and intangible form, of and relating to the Insys Group and its
businesses and existing and prospective customers, suppliers, investors and
other associated third parties (“Confidential Information”). Mr. Homrich further
understands and acknowledges that this Confidential Information and Insys’s
ability to reserve it for the exclusive knowledge and use of the Insys Group is
of great competitive importance and commercial value to Insys, and that improper
use or disclosure of the Confidential Information by Mr. Homrich might cause
Insys to incur financial costs, loss of business advantage, liability under
confidentiality agreements with third parties, civil damages and criminal
penalties.

 

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Insys Group or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to Insys
in confidence.

 

Mr. Homrich understands that the above list is not exhaustive, and that
Confidential Information also includes other information that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

 
8

--------------------------------------------------------------------------------

 

 

Mr. Homrich understands and agrees that Confidential Information developed by
him in the course of his employment by Insys shall be subject to the terms and
conditions of this Agreement as if Insys furnished the same Confidential
Information to Mr. Homrich in the first instance. Confidential Information shall
not include information that is generally available to and known by the public
at the time of disclosure to Mr. Homrich, provided that such disclosure is
through no direct or indirect fault of Mr. Homrich or person(s) acting on Mr.
Homrich’s behalf.

 

(b)          Acknowledgment. Mr. Homrich understands that the nature of his
position has provided him access to and knowledge of Confidential Information
and placed him in a position of trust and confidence with the Insys Group. Mr.
Homrich understands and acknowledges that the intellectual and technical
services he provided to the Insys Group are unique and extremely valuable
because of his experience in the industry and the growth trajectory of Insys
during his employment. Mr. Homrich has acknowledged that he had certain
Confidential Information of Insys in his possession that he had sent himself
through his personal email or had otherwise removed from the premises of Insys
and Mr. Homrich agrees, certifies and represents that all such Confidential
Information of Insys, in whatever form, has been destroyed, deleted or returned
to Insys as of the date hereof so that Mr. Homrich is not in possession of any
documents, forms, presentations or models that are the property of Insys.

 

Mr. Homrich further understands and acknowledges that the Insys Group’s ability
to reserve these for the exclusive knowledge and use of the Insys Group is of
great competitive importance and commercial value to the Insys Group, and that
improper use or disclosure by Mr. Homrich is likely to result in unfair or
unlawful competitive activity.

 

(c)          Disclosure and Use Restrictions.

 

Mr. Homrich agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Insys Group) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Insys Group and, in any event, not to
anyone outside of the direct employ of the Insys Group except as required in the
performance of any of Mr. Homrich’s remaining authorized employment or
consulting duties to Insys or with the prior consent of an authorized officer
acting on behalf of the Insys Group in each instance (and then, such disclosure
shall be made only within the limits and to the extent of such duties or
consent); and (iii) not to access or use any Confidential Information, and not
to copy any documents, records, files, media or other resources containing any
Confidential Information, or remove any such documents, records, files, media or
other resources from the premises or control of the Insys Group, except as
required in the performance of any of Mr. Homrich’s remaining authorized
employment or consulting duties to Insys or with the prior consent of an
authorized officer acting on behalf of the Insys Group in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent). Nothing herein shall be construed to prevent disclosure
of Confidential Information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. Mr. Homrich
shall promptly provide written notice of any such order to an authorized officer
of the Insys Group.

  

 
9

--------------------------------------------------------------------------------

 

 

(d)          Duration of Confidentiality Obligations. Mr. Homrich understands
and acknowledges that his obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately and shall
continue during and after his employment by Insys until such time as such
Confidential Information has become public knowledge other than as a result of
Mr. Homrich’s breach of this Agreement or breach by those acting in concert with
Mr. Homrich or on Mr. Homrich’s behalf.

 

(e)          Non-Competition. Mr. Homrich acknowledges and re-affirms the
non-compete obligations set forth in his Former Employment Agreement and the
non-solicitation and other obligations set forth in his Employee Proprietary
Information and Inventions Assignment Agreement dated February 10, 2014. For the
sake of clarity, the Parties hereto agree that the one (1) year covenant to not
compete commences on the Separation Date and shall end on the last day of the
twelfth (12th) month thereafter.

 

(f)          Additional Restrictions. After the date hereof and during the
Consulting Period, Mr. Homrich hereby agrees to comply with the Company’s (i)
Code of Business Conduct and Ethics and (ii) Insider Trading Policy.

 

6.             Knowing and Voluntary Acknowledgement. Mr. Homrich specifically
agrees and acknowledges that: (a) Mr. Homrich has read this Agreement in its
entirety and understands all of its terms; (b) Mr. Homrich has been advised of
and has availed himself of his right to consult with his attorney prior to
executing this Agreement; (c) Mr. Homrich knowingly, freely and voluntarily
assents to all of its terms and conditions including, without limitation, the
waiver, release and covenants contained herein; Mr. Homrich is executing this
Agreement, including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he is otherwise
entitled; (d) Mr. Homrich is not waiving or releasing rights or claims that may
arise after his execution of this Agreement; and that (e) Mr. Homrich
understands that the waiver and release in this Agreement is being requested in
connection with the cessation of his employment with Insys.

 

 
10

--------------------------------------------------------------------------------

 

 

Mr. Homrich further acknowledges that he has had twenty-one (21) days to
consider the terms of this Agreement, although he may sign it sooner if desired.
Further, Mr. Homrich shall have an additional seven (7) days from the date on
which he signs this Agreement to revoke consent to his release of claims under
the ADEA by delivering notice of revocation to Michael L. Babich at Insys
Therapeutics, Inc., 1333 South Spectrum Blvd, Suite 100, Chandler, AZ 85286
before the end of such seven-day period. In the event of such revocation by Mr.
Homrich, Insys shall have the option of treating this Agreement as null and void
in its entirety.

 

This Agreement shall not become effective, if at all, until the eighth (8th) day
after Mr. Homrich and Insys execute this Agreement (and assuming Mr. Homrich
does not revoke his release of claims provided hereunder during the preceding
seven day period pursuant to a notice described directly above). Such date shall
be the “Effective Date” of this Agreement. No payments due to Mr. Homrich
hereunder shall be made or begin before the Effective Date.

 

7.             Non-Disparagement. Mr. Homrich agrees and covenants that he will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Insys Group or Insys’s businesses and existing and prospective
customers, suppliers, investors and other associated third parties, now or in
the future. Insys agrees and covenants that it will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning Mr.
Homrich, now or in the future.

 

This Section does not, in any way, restrict or impede Mr. Homrich or Insys from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Mr. Homrich shall promptly provide written notice of any
such order to the General Counsel of Insys.

 

8.             Restrictive Covenant Remedies. In the event of a breach or
threatened breach by Mr. Homrich of any of the relevant provisions of this
Agreement, Mr. Homrich hereby consents and agrees that Insys shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

 

 
11

--------------------------------------------------------------------------------

 

 

9.             Successors and Assigns.

 

(a)           Assignment by Insys.

 

To the extent permitted by state law, Insys may assign this Agreement to any
subsidiary or corporate affiliate in the Insys Group. This Agreement shall be
automatically binding upon and inure to the benefit of or to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of Insys.

 

(b)           No Assignment by Mr. Homrich.

 

Mr. Homrich may not assign this Agreement or any part hereof. Any purported
assignment by Mr. Homrich shall be null and void from the initial date of
purported assignment.

 

10.           Governing Law. This Agreement, for all purposes, shall be
construed in accordance with the laws of Arizona without regard to
conflicts-of-law principles.

 

11.           Entire Agreement. Unless specifically provided herein, this
Agreement contains all the understandings and representations between Mr.
Homrich and the Insys Group pertaining to the subject matter hereof and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. The Parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement. In the event of any inconsistency between the
statements in the body of this Agreement and his Former Employment Agreement,
the statements in the body of this Agreement shall control and, other than as
expressly provided hereunder, Mr. Homrich hereby unconditionally waives and
forfeits any other compensation he may be entitled to from the Insys Group.

 

12.           Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by Mr. Homrich and by an authorized officer of Insys. No
waiver by either of the Parties of any breach by the other Party hereto of any
condition or provision of this Agreement to be performed by the other Party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the Parties in exercising any right, power or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.

 

13.           Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

 

 
12

--------------------------------------------------------------------------------

 

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

14.           Arbitration and Jurisdiction and Venue. Any controversy relating
to this Agreement or relating to the breach hereof will be settled by
arbitration conducted in Phoenix, Arizona in accordance with the Employment
Arbitration Rules of the American Arbitration Association then in effect. The
award rendered by the arbitrator(s) will be final and judgment upon the award
rendered by the arbitrator(s) may be entered upon it in any court having
jurisdiction thereof. The arbitrator(s) will possess the powers to issue
mandatory orders and restraining orders in connection with such arbitration. The
expenses of the arbitration will be borne by the losing party unless otherwise
allocated by the arbitrator(s). This agreement to arbitrate will be specifically
enforceable under the prevailing arbitration law. During the continuance of any
arbitration proceedings, the parties will continue to perform their respective
obligations under this Agreement. Nothing in this Agreement will preclude Insys
or any affiliate or successor from seeking equitable relief, including
injunction or specific performance, in any court having jurisdiction, in
connection with any obligations of confidentiality or under a covenant not to
compete. Any action or proceeding by either of the Parties to enforce the
obligations of confidentiality, covenant not to compete and non-disparagement
shall be brought only in any state or federal court located in the state of
Arizona, County of Maricopa. The Parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

 

15.           Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

 
13

--------------------------------------------------------------------------------

 

 

16.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

17.           Tolling. Should Mr. Homrich violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which Mr. Homrich ceases to be in violation of
such obligation.

 

18.           Attorneys’ Fees. Should either Party breach this Agreement, to the
extent permitted by state law, the prevailing party will be responsible for
payment of all reasonable attorneys' fees and costs that the prevailing party
incurred in the course of enforcing the terms of the Agreement, including
demonstrating the existence of a breach and any other contract enforcement
efforts.

 

19.           Notice. Mr. Homrich agrees to notify any subsequent Insys of the
restrictive covenants section contained in this Agreement. In addition, Mr.
Homrich authorizes Insys Group to provide a copy of the restrictive covenants
section of this Agreement to third parties, including but not limited to, Mr.
Homrich’s subsequent, anticipated or possible future Insys.

 

20.           Acknowledgment of Full Understanding. MR. HOMRICH ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. MR. HOMRICH ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO
ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. MR. HOMRICH FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE INSYS FROM ANY AND ALL CLAIMS.

 

 

[Remainder of Page Intentionally Blank]

 

 
14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

 

INSYS THERAPEUTICS, INC.

     

By: /s/ Michael L. Babich                    

 

Name: Michael L. Babich

Title: President and CEO

 

CHRISTOPHER HOMRICH

     

By: /s/ Christopher Homrich                        

 

 

 

 

 

 
15

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CONSULTING SERVICES FEES

 

The Consulting Services Fees shall be an aggregate amount equal to $312,500
(Three Hundred and Twelve Thousand Five Hundred Dollars) to be paid to Mr.
Homrich through the Consulting Period as follows:

 

 

●

$62,500 (Sixty Two Thousand Five Hundred Dollars) shall be paid to Mr. Homrich
on November 15, 2014;

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on January 30, 2015;

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on February 27, 2015;

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on March 31, 2015;

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on April 30, 2015;

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on May 29, 2015;

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on June 30, 2015;

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on July 31, 2015;

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on August 31, 2015;

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on September 30, 2015; and

 

●

$25,000 (Twenty Five Thousand Dollars) shall be paid to Mr. Homrich no later
than on October 30, 2015.

 

 

16